CLAIMS 1-20 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s June 28, 2022 reply to the Restriction Requirement dated May 18, 2022 has been received and entered into the application.  Therein, Applicant elected without traverse the invention of Group I, claims 1-5, drawn to a method of determining if a patient is likely to respond to a treatment with a targeted therapy compound selected from protein kinase inhibitors, small molecule inhibitors, and monoclonal antibody-based compounds.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Restriction Requirement is deemed to have been made properly and is hereby made FINAL.
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method determining if a patient is likely to respond to a treatment for a tumorous cancer with a targeted therapy compound effective therefor selected from protein kinase inhibitors, small molecule inhibitors, and monoclonal antibody-based compounds, does not reasonably provide enablement for the presently claimed method for determining as in present claim 1 which is unlimited as to the objective for treatment and thus reads on determining a patient’s response to a panaceic treatment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The present claims lack a recitation of a therapeutic objective to be achieved through the treatment set forth in the claims and therefor encompass the treatment of the host for any therapeutic purpose.  The art, however, is currently unaware of any agent, or combination of agents, which is effective for treating all disease conditions, i.e., a panacea. Indeed, the Examiner has conducted the appropriate searches in the appropriate electronic data bases concerned with the claimed subject matter and has found no reference which teaches or suggest the presently claimed subject matter. Lacking knowledge of such, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that all disease conditions could be treated in the manner claimed.  Given that the art fails to recognize, and Applicant has failed to demonstrate, that all disease conditions could be treated in upon practicing the presently claimed determination method, the skilled artisan would be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention.  

	Accordingly, for the reasons set forth above, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        July 12, 2022